DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the toggle (see claims 1and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially cylindrical” in claim 1 is a relative term which renders the claim indefinite.  The term “substantially cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In an effort to provide compact prosecution, the examiner has interpreted “substantially cylindrical” as a form having a tubular shape.
Claims 2-4, 6-8, 10 and 11 are rejected for the reasons as set forth above as they inherit all of the limitations of the base claim from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pretz (U.S. Patent Number 2,818,621 in view of Prestwidge (U.S. Patent Publication 2012/0255326).
With regard to independent claim 1, although Pretz teaches an assembly for holding a pair of eyeglasses (column 1, lines 15-16 and Figures 1 and 2) comprising: (a) a hook, toggle, pin or clip for attaching or affixing the assembly to an article of clothing or accessory or a portion thereof (column 1, lines 17-20 and Figures 1 and 2, element 1); and (b) a device or holder for holding a temple piece of eyeglasses permanently affixed to the hook, toggle, pin or clip (column 2, lines 8-17 and Figures 1 and 2, element 6) comprising: a tube formed in substantially cylindrical form having a first end and a second end (column 1, lines 60-61, wherein “somewhat elliptical” has been interpreted as “substantially cylindrical” and Figures 1 and 2, element 6); and two or more substantially fixed linkers (Figures 1 and 2, element 5); and a spacer, wherein the spacer is a chain, loop, medallion or pendent (Figures 1 and 2, elements 3 and 4, see annotated figure below. In the alternative, the three links displayed could be interpreted as spacer, 2nd linker and linker, respectively from top to bottom.), Pretz fails to teach the tube to be formed of seed 

    PNG
    media_image1.png
    651
    431
    media_image1.png
    Greyscale

With regard to dependent claim 2, Pretz in view of Prestwidge teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Pretz further teaches such an assembly wherein two substantially fixed linkers do not 
With regard to dependent claim 3, although Pretz in view of Prestwidge teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Pretz fails to explicitly teach the tube wherein the first end and the second end are about 0.25” to 1.00” in length.  However, it should be noted that Pretz does teach the tube to be of a sufficient size to be functional as an eyeglass holder (column 2, lines 18-22).  It should also be noted that a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the holder, as taught by Pretz, to have a size of 0.25” to 1.00” in length to freely receive eyeglasses within the tube but not so large as to allow the eyeglass to have excess movement.
With regard to dependent claim 8, Pretz in view of Prestwidge teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Pretz further teaches such an assembly wherein (a) is a pin (column 1, line 47 and Figures 1 and 2, element 2).
With regard to dependent claim 10, Pretz in view of Prestwidge teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Pretz further teaches such an assembly further comprising a second linker for linking a spacer to an end of or a terminal loop of the hook, pin or toggle (see annotated figure above, wherein “2nd linker” links spacer (elements 3 and 4) to an end of the pin (pin/broach element 1)).

s 4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pretz (U.S. Patent Number 2,818,621 in view of Prestwidge (U.S. Patent Number 8,739,570) as applied to claim 1 above, and further in view of O’Mahony (U.S. Patent Number 5,794,312).
With regard to dependent claims 4, 6, 7, and 11, although Pretz in view of Prestwidge teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Pretz fails to explicitly teach such an assembly wherein (a) is hook, toggle, or clip.  In a related endeavor, O’Mahony teaches an eyeglass holding device (column 1, lines 6-9) wherein the mechanism to attach the holder to an article of clothing is a clip, pin, pivot, hook or various other fastening mechanisms known in the art (column 4, lines 22-30), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the holder, as taught by Pretz in view of Prestwidge, with the known mechanisms for fastening an eyeglass holder to an article of clothing, as taught by O’Mahony, to secure eyeglasses to the wearer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
21 April 2021